J-S54019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

GENEVA GADSON

                             Appellant                  No. 3177 EDA 2014


           Appeal from the Judgment of Sentence October 20, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001758-2013


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                         FILED SEPTEMBER 23, 2015

        Appellant, Geneva Gadson, appeals from the judgment of sentence

entered on October 20, 2014, by the Honorable Giovanni O. Campbell, Court

of Common Pleas of Philadelphia County. We affirm.

        Following a bench trial, Gadson was convicted of aggravated assault, 1

conspiracy,2 possession of an instrument of a crime,3 simple assault,4 and

recklessly endangering another person.5         On October 20, 2014, the trial

court sentenced Gadson to an aggregate term of five years of probation.

This timely appeal followed.
____________________________________________


*
    Former Justice   specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §   2702.
2
    18 Pa.C.S.A. §   903.
3
    18 Pa.C.S.A. §   907.
4
    18 Pa.C.S.A. §   2701.
5
    18 Pa.C.S.A. §   2705.
J-S54019-15



     Gadson now argues that her convictions were against the weight of the

evidence. We note that “a weight of the evidence claim must be preserved

either in a post-sentence motion, by a written motion before sentencing, or

orally prior to sentencing.”   Commonwealth v. Thomson, 93 A.3d 478,

490 (Pa. Super. 2014) (citing Pa.R.Crim.P. 607). Failure to do so will result

in waiver of the claim on appeal. See id.

     Here, Gadson failed to raise a challenge to the weight of the evidence

to support her conviction either at sentencing or in a post-sentence motion.

Therefore, this claim is waived. See Thomson.

     Even if Gadson had properly preserved her weight of the evidence

claim, we would not have granted her requested relief because we agree

with the trial court’s reasoning in determining that the verdict was not

against the weight of evidence. We note that:

           [t]he finder of fact is the exclusive judge of the weight of
     the evidence as the fact finder is free to believe all, part, or none
     of the evidence presented and determines the credibility of the
     witnesses.

           As an appellate court we cannot substitute our judgment
     for that of the finder of fact. Therefore, we will reverse a jury’s
     verdict and grant a new trial only where the verdict is so
     contrary to the evidence as to shock one’s sense of justice. A
     verdict is said to be contrary to the evidence such that it shocks
     one’s sense of justice when “the figure of Justice totters on her
     pedestal,” or when “the jury’s verdict, at the time of its
     rendition, causes the trial judge to lose his breach, temporarily
     and causes him to almost fall from the bench, then it is truly
     shocking to the judicial conscience.”

           Furthermore, where the trial court has ruled on the weight
     claim below, an appellate court’s role is not to consider the

                                     -2-
J-S54019-15


      underlying question of whether the verdict is against the weight
      of the evidence. Rather, appellate review is limited to whether
      the trial court palpably abused its discretion in ruling on the
      weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013)

(quoting Commonwealth v. Cruz, 919 A.2d 279, 281-82 (Pa. Super.

2007)).

      The trial court explained its reasons for rejecting Gadson’s weight of

the evidence claim as follows:

            Here, the testimony of Mr. and Ms. Thomas was credible as to
      Defendant’s conduct; Defendant’s denials were not. There was ample
      evidence of Defendant’s guilt. The verdict was not at all contrary to
      the evidence and our sense of justice is not in any way shocked by the
      verdict.

Trial Court Opinion, 3/18/15 at 4.

      Upon review, we find no abuse of discretion by the trial court in

determining that the verdict was not against the weight of evidence.       The

record supports the trial court’s determinations, and Judge Campbell acted

well within his discretion to credit the consistent testimony of the

Commonwealth’s      witnesses    and    not     Gadson’s   testimony.     See

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa. Super. 2003) (“[T]he

trier of fact while passing upon the credibility of witnesses and the weight of

the evidence produced, is free to believe all, part or none of the evidence.”).

Thus, we find this claim to be without merit.

      Judgment of sentence affirmed.




                                       -3-
J-S54019-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2015




                          -4-